DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.
Applicant’s election without traverse of claims 1-18 in the reply filed on 09/07/2021 is acknowledged.
Claim Objections
Claims 1 and 9 objected to because of the following informalities:  they require a space in the second paragraph in “releasing 1-MCPgas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites the limitation "the total 1-MCP gas released" in pages 1 and 5.  There is insufficient antecedent basis for this limitation in the claim. It is interpreted to be “an application of a releasing force.”
Claims 1 and 9 recites the limitation "the total 1-MCP gas released and the levels of chlorinated compounds 1-chloro-2-methylpropene (1-CMP) and 3-chloro-2methylpropene (3-CMP)" in pages 1 and 5. There is insufficient antecedent basis for this limitation in the claim. It is interpreted to be “total 1-MCP gas released and levels of chlorinated compounds.”
Claims 5 and 10
Referring to claims 5 and 10, these claims recite the limitation “at least one of 0.00001 to 0.1800 per hour, 0.0001 to 0.1800 per hour and 0.001 to 0.1800 per hour.” Since all of the ranges overlap it is unclear what is being chosen when the claim states at least one of these ranges, as every range falls into 0.00001 to 0.1800, and also all the ranges include 0.001 to 0.1800. It is suggested to remove “at least one” and have one of the ranges be chosen instead of an infinite combination between them.
Referring to claims 7 and 14, it is unclear if the limitation of “the amount of carrier complex” is referring back to the carrier complex of claim 1 or if this is a different amount of carrier complex. It will be interpreted to be “an amount of the carrier complex” or “the carrier complex.” 
Referring to claims 8 and 18, it recites the limitation of “at least one of the mixing tank and generator.” Since there is no antecedent basis for generator, it is unclear if this reads as “the mixing tank and generator” or “the mixing tank and generator.” 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is suggested to remove the limitation of “such as gelatin and pectin” as it also is a more narrow 
Referring to claim 17, the claim recites the limitation of “a temperature range consisting of at least one of the following.” However, (ii) 10-80 C includes the range of (iii) 10-60 C. Therefore it is unclear what is meant by at least one of the ranges when range (ii) encompasses range (iii). It is suggested to remove “at least one of” so that there is only one temperature range being chosen inside of an infinite combination. This claim also is missing a space in “10-80ºCand (iii) 10ºC-60ºC.”
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of US20030220201 does not teach the specifics of the compliant impurity profile is at least one of below 0.1% of the total 1-MCP gas released and the levels of chlorinated compounds 1-chloro-2-methylpropene (1-CMP) and 3-chloro-2methylpropene (3-CMP) below 0.05% of the total 1-MCP gas released. It also does not teach the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20030220201, 8541344, 6762153, 6444619, 64269319, 6017849, 5518988, 9992995, 8691728, 8656638, 6548448, 9394216, 9642356, 9155299, 8802140, 8461086, 8603524.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Lawrence can be reached on (571) 272-1161.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        09/10/2021